Colonel John R. Bailey Director, Arkansas State Police P.O. Box 5901 Little Rock, AR 72215
Dear Colonel Bailey:
This is in response to your request for an opinion regarding a law enforcement officer's issuance of a citation for failure to wear a seat belt in violation of Act 562 of 1991, which is codified at A.C.A. § 27-37-702. Your specific question is:
  May a law enforcement officer issue a citation for a violation of A.C.A. § 27-37-702; when, the officer is conducting an accident investigation and did not observe the violation?
It is my opinion that the answer to your question is "yes."
The resolution of this question depends on the interpretation of certain provisions of subchapter 7 covering mandatory seat belt use. A.C.A. § 27-37-702 (Repl. 1994) provides in pertinent part as follows:
  (a) Each driver and front seat passenger in any motor vehicle operated on a street or highway in this state shall wear a properly adjusted and fastened seat belt.
With regard to inspections for compliance with the above subsection, A.C.A. 27-37-704 (Repl. 1994) provides that:
  No motor vehicle, nor the operator of such vehicle, nor the passengers of such vehicle shall be stopped, inspected, or detained solely to determine compliance with this subchapter.
A violation of this act occurs when a front seat occupant of a motor vehicle which was manufactured with seat belts fails to have a seat belt properly adjusted and fastened while operating such vehicle on a street or highway in this state.1
Subchapter 7 also states that a vehicle may not be stopped, inspected, or detained solely to determine compliance with this subchapter. Thus, any action taken by a law enforcement officer to stop, inspect, or detain a motorist solely to determine compliance with § 27-37-702 would be contrary to the express terms of the statute.
However, if a motorist has been stopped, inspected, or detained by a law enforcement officer while conducting an accident investigation, such motorist has not been "stopped, inspected, or detained solely to determine compliance" with this subchapter. Accordingly, if an officer who has stopped, inspected, or detained a motorist for a reason other than to determine compliance with this subchapter has sufficient knowledge or information to determine there is reasonable cause to believe a violation of A.C.A. § 27-37-702 has occurred, it would be permissible for said officer to issue a citation to the motorist. Reasonable cause "exists when the facts and circumstances within the officer's knowledge, or of which he has reasonable trustworthy information, are sufficient to warrant a man of reasonable caution in the belief an offense has been or is being committed." Bond v. State, 45 Ark. App. 177, 873 S.W.2d 569
(1994).
Therefore, it is my opinion if a motorist has been stopped, inspected, or detained as a result of a traffic accident, a law enforcement officer may issue a citation if such law enforcement officer has reasonable cause to believe a motorist is in violation of A.C.A. § 27-37-702.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:TKS/cyh
1 Exceptions to the mandatory use of seat belts under subsection (b) of § 27-37-702 include:
  1) Passenger automobiles manufactured before July 1, 1968, and all other motor vehicles manufactured before January 1, 1972;
  2) Passengers and drivers with a physically handicapping condition which contraindicates the use of a seat belt, and which condition is certified by a physician who states the nature of the handicap, as well as the reason the use of the seat belt is inappropriate;
  3) Children under five (5) years of age who require protection under the Child Passenger Protection Act, § 27-34-101 et seq.; and
  4) Drivers who are rural letter carriers of the United States Postal Service while performing their duties as rural letter carriers.